Opinion issued November 1, 2018




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00253-CV
                           ———————————
                IN RE JAMES ALLEN MARTINSON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
      Relator, James Allen Martinson, filed a petition for a writ of mandamus

seeking to vacate the respondent district judge’s enforcement order as void in the

underlying modification proceeding.1 This Court granted the relator’s motion for

emergency stay of the enforcement order and requested and received a response.




1
      The underlying proceeding is In the Matter of the Marriage of Darla Joyce
      Martinson and James Allen Martinson, Cause No. 93631-F, in the 300th District
      Court, Brazoria County, the Honorable Randall Hufstetler presiding.
Relator has filed a motion for continuance of the November 5, 2018 trial date, the

real party in interest filed a response and a motion for reconsideration of the stay

order, and relator has filed an emergency motion to stay all trial court proceedings.

      We lift this Court’s stay and deny the mandamus petition. See TEX. R. APP.

P. 52.8(a), (d). We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                          2